               Case 1:21-cv-00397-RA Document 9 Filed 03/01/21 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/1/2021


 GEORGE ENNENGA,

                              Plaintiff,
                                                                  No. 21-CV-397 (RA)
                         v.
                                                                          ORDER
 BYRON E. STARNS, CONSTANCE
 STARNS,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On February 5, 2021, Defendants Byron E. Starns and Constance Starns filed a motion to

dismiss Plaintiff’s complaint under Federal Rule of Civil Procedure 12(b)(6). Pursuant to the Court’s

order of January 21, 2021, Plaintiff’s response to Defendant’s motion was due by February 26, 2021.

The Court has not received a response. No later than March 15, 2021, Plaintiff shall file either a

response to Defendant’s motion or a letter indicating that he does not intend to file a response. If

Plaintiff chooses not to submit a response to the motion to dismiss, the Court will deem the motion fully

briefed and take it under submission. If, however, Plaintiff does not respond to this Order, either by

responding to the motion to dismiss or submitting a letter indicating that he does not intend to do so, the

Court may dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         Defendants shall promptly serve this Order on Plaintiff and file proof of such service on

the docket.

SO ORDERED.

Dated:        March 1, 2021
              New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
